Citation Nr: 1510684	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  14-21 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for progressive cerebellar degeneration.

2.  Entitlement to service connection for progressive cerebellar degeneration, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A February 1997 rating decision that denied entitlement to service connection for progressive cerebellar degeneration is final.

2.  Evidence received since the time of the final February 1997 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for progressive cerebellar degeneration.

3.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's current cerebellar degeneration is etiologically related to his in-service exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence having been received, the claim for entitlement to service connection for progressive cerebellar degeneration is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for progressive cerebellar degeneration are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, a February 1997 rating decision denied entitlement to service connection for progressive cerebellar degeneration.  Enclosed with the letter notifying the Veteran of the rating decision was a VA Form 4107, Notice of Procedural and Appellate Rights.  No appeal was taken from that determination, and new and material evidence was not received within the one year appeal period.  The February 1997 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.

In July 2010, the Veteran submitted a new claim seeking entitlement to service connection for progressive cerebellar degeneration.  Evidence associated with the record since the February 1997 rating decision includes updated VA treatment records, private medical records, and an October 2011 VA examination.  The Board finds that some of the evidence constitutes new and material evidence to reopen the claim.  Specifically, the record includes July 2011 and January 2013 opinions from P. F. Giallanza, M.D., and an August 2012 opinion from T. H. Jackson, M.D., that provide a positive nexus between the Veteran's in-service exposure to Agent Orange and his current progressive cerebellar degeneration.  This evidence is new because it was not considered at the time of the prior final rating decision.  The evidence is material as it indicates that the Veteran's progressive cerebellar degeneration is related to an in-service injury and raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received, and the claim of entitlement to service connection for progressive cerebellar degeneration is reopened.

Reopened Claim - Analysis

Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  VA currently does not recognize progressive cerebellar degeneration as a disease associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  However, even if service connection based on exposure to herbicide agents is unavailable on a presumptive basis under 38 C.F.R. § 3.309(e), a Veteran may still establish service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the medical treatment record shows that the Veteran has a current diagnosis of progressive cerebellar degeneration.  In addition, the Veteran's DD Form 214 shows that he served in the Republic of Vietnam during the Vietnam Era from January 20, 1970 to March 28, 1971.  Accordingly, the Veteran is presumed to have been exposed to an herbicide agent during his service.  38 U.S.CA. § 1116; 38 C.F.R. § 3.307.  Thus, the current disability and in-service injury or disease requirements for service connection are met, and the issue remaining for consideration is whether there is a causal relationship between the current disability and the in-service exposure to Agent Orange.

The Board observes that the record contains conflicting medical opinions regarding a nexus between the current progressive cerebellar degeneration and the in-service disease or injury.  The Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In August 2011, the Veteran submitted a letter from P. F. Giallanza, M.D., dated July 2011.  In the letter, Dr. Giallanza states that the Veteran underwent a complete genetic evaluation for his progressive cerebellar degeneration, and that the testing was negative for major genetic forms of spinocerebellar ataxia.  Dr. Giallanza opined that, because the genetic testing was negative, the Veteran's disease is likely secondary to toxic exposure to Agent Orange.  Dr. Giallanza attached the genetic testing results to his letter.

In October 2011, the Veteran was afforded a VA examination in relation to his claim for service connection for progressive cerebellar degeneration.  The VA examiner reviewed the Veteran's claims file, examined the Veteran, and considered the Veteran's reported symptomatology.  The VA examiner opined that it is less likely than not that the Veteran's current progressive cerebellar degeneration was incurred in or caused by his in-service injury or disease.  As rationale, the VA examiner noted that the Veteran did not have symptoms of cerebellar dysfunction during service, and that Agent Orange is not a known toxin causing cerebellar atrophy.

In August 2012, T. H. Jackson, M.D., saw the Veteran for cerebellar ataxia and tremors.  Dr. Jackson considered the Veteran's medical history, which was presented in a manner consistent with other evidence of record; examined the Veteran, and considered the Veteran's symptomatology.  Dr. Jackson acknowledged the Veteran's negative genetic testing for cerebellar ataxia.  Dr. Jackson opined that the Veteran's cerebellar ataxia is likely secondary to his exposure to Agent Orange, noting that no other etiology had been found, and that Agent Orange is known to be related to other neurodegenerative diseases such as Parkinson's Disease.

In January 2013, the Veteran submitted another letter from Dr. Giallanza.  In the letter, Dr. Giallanza notes a review of current scientific information and medical studies on cerebellar ataxia as related to toxic exposures.  He further notes that Agent Orange contains dioxin, a chemical known to cause damage to the human nervous system, and that the Veteran's symptoms are consistent with the type of damage that dioxin would cause to the nervous system.  In addition, he notes that the Veteran denied a family history of cerebellar ataxia and was found negative for any genetic predisposition for the disease upon extensive testing.  Dr. Giallanza states that he can find no other plausible cause for the Veteran's condition.  Therefore, he concludes that it is most likely that the Veteran's cerebellar ataxia is the result of the Veteran's in-service exposure to Agent Orange.  Dr. Giallanza included with the letter a list of medical studies that he states show a positive link between exposure to toxic agents, such as Agent Orange, and cerebellar ataxia.

For the reasons discussed below, the Board affords greater probative value to the opinions from Dr. Giallanza and Dr. Jackson than to the opinion from the October 2011 VA examiner.  The October 2011 VA examiner's opinion is conclusory and not supported by appropriate rationale.  The VA examiner's broad statement that "Agent Orange is not a known toxin causing cerebellar atrophy," is called into question by Dr. Giallanza's detailed explanation of dioxin's effect on the nervous system in his January 2013 letter.  In addition, the VA examiner provides no alternative etiology for the Veteran's progressive cerebellar degeneration.  In this regard, the VA treatment record appears to indicate that progressive cerebellar degeneration is often associated with genetic predisposition for the condition or with exposure to toxic substances.  For example, a June 1999 MRI of the Veteran's head notes cerebellar atrophy greater than expected, which sometimes is seen in alcoholics.  The staff member interpreting the MRI report questioned whether the Veteran has a history of alcoholism.  Similar statements were made in a January 1999 CT report.  However, there is no evidence showing that the Veteran has any history of significant alcohol consumption.  In addition, April 2009 VA treatment records indicate the Veteran was advised to undergo genetic testing to determine whether he has a genetic predisposition for cerebellar degeneration.  However, later VA treatment records indicate that the Veteran tested negative for Freidrich's ataxia and reported no known family history of ataxia.  Furthermore, Dr. Giallanza provided genetic testing results showing that the Veteran does not possess genetic mutations or sequences associated with cerebellar ataxia.  Thus, it appears that at least two likely causes for the progressive cerebellar degeneration-alcoholism and genetic predisposition-are ruled out in the medical record.  The VA examiner did not suggest any other likely cause.

On the other hand, both Dr. Giallanza and Dr. Jackson note that there is no possible etiology for the Veteran's progressive cerebellar degeneration other than his in-service exposure to Agent Orange.  They both note the negative genetic testing.  They also both note the Veteran's report of no significant post-service exposure to toxic substances, which the Board finds credible as the Veteran has been consistent in his reports, both in statements to VA in support of his claim for VA benefits and in statements to his medical care providers.  The record shows no other significant past exposure to toxic substances and no genetic predisposition for the condition.  Thus, the opinions from Dr. Giallanza and Dr. Jackson are better supported by the record than the October 2011 VA examiner's opinion.  Their opinions are therefore due greater probative value.

Based on the above evidence, the Board finds that the most probative evidence demonstrates that it is at least as likely as not that the Veteran's current progressive cerebellar degeneration is due to his in-service exposure to Agent Orange.  Resolving any doubt in favor of the Veteran, service connection for progressive cerebellar degeneration is therefore warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for progressive cerebellar degeneration is reopened. 

Entitlement to progressive cerebellar degeneration is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


